DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5, 11-12 and 15 have been amended. Claims 8 and 17 have been canceled.  Claims 1-7, 9-16 and 18-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to the new feature in the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
A reference has been added, to meet, the new feature.

Drawings
The drawings were received on 04/06/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #83; R1-157167; "Directional transmission and channel access;" MediaTek Inc.; November 15-22, 2015; hereinafter MediaTek, in view of Mazzarese (US 20150244444 A1).

Claim 1. MediaTek teaches a method of transmission from a first node to a second node in an unlicensed band (figure 2; page 1, lines 22-24 beamforming in LAA, beamformed transmission), the method comprising: performing, with the first node, a directional clear channel assessment CCA to which a spatial filter is applied in the unlicensed band (page 4, line 4 - line 5 analog beamforming is used for eNB-1 and eNB-1 uses a highly directional antenna pattern for DL burst transmission & CCA and omni-antennas are used for eNB-2), and 
notifying, with the first node, the second node of a resource comprising a number of CSI-RS antenna ports to calculate the spatial filter in the second node (page 1, line 31 - line 32, signalling parameters describing the potential periodic subframes for NZP CSI-RS; which is equivalent to: notifying to the UE, resources for feedback, to calculate the spatial beamforming).

MediaTek does not explicitly teach the underlined feature, above, namely, notifying, with the first node, the second node of a resource comprising a number of CSI-RS antenna ports to calculate the spatial filter in the second node.
 MediaTek does not explicitly teach a number of antenna ports.
As seen above, MediaTek teaches notifying, with the first node, the second node of a resource comprising CSI-RS to calculate the spatial filter in the second node.

However, Mazzarese teaches a number of antenna ports ([0168] number of the antenna ports corresponding to the periodic non-zero power CSI-RS and the number of the antenna ports corresponding to the aperiodic non-zero power CSI-RS).
	(AIA ) prior to the effective filing date, it would have been obvious to a person having ordinary skill in the art, to combine Mazzarese with MediaTek, the motivation is: e.g., see Abstract of  Mazzarese: only necessary CSI-RS transmission will be transmitted, resulting in reduction in the interference in other cells by the base station, energy of the base station such as an eNB is saved; reduce resources occupied by the CSI-RS, thereby improving the spectrum efficiency of the system. 

Claim 2. MediaTek in view of Mazzarese teaches the method according to claim 1, and (In MediaTek) transmitting, from the first node to a second node, a signal after the first node has performed the directional CCA (page 4, line 6; eNB-1 transmission to UE-1: the eNB1 transmits a DL burst transmission, implicitly after the successful directional CCA).

Claim 3. MediaTek in view of Mazzarese teaches the method according to claim 2, and (In MediaTek) the spatial filter is applied to the signal (page 4, line 4 - line 5 analog beamforming is used for eNB-1 and eNB-1 uses a highly directional antenna pattern for DL burst transmission & CCA).

Claim 7. MediaTek in view of Mazzarese teaches the method according to claim 1, 
MediaTek does not explicitly teach: transmitting, from the second node to the first node, capability information that indicates whether the second node is able to use spatial filtering.
As seen above, MediaTek teaches (page 1, line 25 - line 27 a precoded CSI-RS that allows for highly directional beams; which implicitly discloses the feedback, necessarily, needed for precoding); therefore, transmitting, from the second node to the first node, capability information that indicates the second node is able to use spatial filtering - is inherent.
	Regarding the feature of: transmitting, from the second node to the first node, capability information that indicates that the second node is not able to use spatial filtering - this would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention; because if a precoded CSI-RS is not available, then the second node is not able to use spatial filtering. 
Examples of rationales that support a conclusion of obviousness include:
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 10. MediaTek in view of Mazzarese teaches the method according to claim 1, and (In MediaTek) transmitting, from the first node to the second node, Channel State Information- Reference Signals CSI-RSs; receiving, with the first node, CSI feedback information including an estimated CSI from the second node in response to the CSI-RSs; and generating, with the first node, a precoded reference signal RS based on the estimated CSI (page 1, line 25 - line 27 a precoded CSI-RS that allows for highly directional beams; which implicitly discloses the feedback, necessarily, needed for precoding).

Claim 12. MediaTek teaches a first node (figure 2) comprising: a processor that performs a directional clear channel assessment CCA to which a spatial filter is applied in an unlicensed band (page 4, line 4 - line 5 analog beamforming is used for eNB-1 and eNB-1 uses a highly directional antenna pattern for DL burst transmission & CCA; page 1, lines 22-24 beamforming in LAA, beamformed transmission); and a transmitter that transmits a signal to a second node using the unlicensed band after the first node has performed the CCA (page 4, line 6; eNB-1 transmission to UE-1: the eNB1 transmits a DL burst transmission, implicitly after the successful directional CCA),
wherein the transmitter transmits, to the second node, information indicating a resource comprising a number of CSI-RS antenna ports to calculate the spatial filter in the second node (page 1, line 31 - line 32, signalling parameters describing the potential periodic subframes for NZP CSI-RS; which is equivalent to: notifying to the UE, resources for feedback, to calculate the spatial beamforming).

MediaTek does not explicitly teach the underlined feature, above, namely, the transmitter transmits, to the second node, information indicating a resource comprising a number of CSI-RS antenna ports to calculate the spatial filter in the second node.
 MediaTek does not explicitly teach a number of antenna ports.
As seen above, MediaTek teaches the transmitter transmits, to the second node, information indicating a resource comprising CSI-RS to calculate the spatial filter in the second node.

However, Mazzarese teaches a number of antenna ports ([0168] number of the antenna ports corresponding to the periodic non-zero power CSI-RS and the number of the antenna ports corresponding to the aperiodic non-zero power CSI-RS).
	(AIA ) prior to the effective filing date, it would have been obvious to a person having ordinary skill in the art, to combine Mazzarese with MediaTek, the motivation is: e.g., see Abstract of  Mazzarese: only necessary CSI-RS transmission will be transmitted, resulting in reduction in the interference in other cells by the base station, energy of the base station such as an eNB is saved; reduce resources occupied by the CSI-RS, thereby improving the spectrum efficiency of the system. 

Claim 13. MediaTek in view of Mazzarese teaches the first node according to claim 12, and (In MediaTek)the spatial filter is applied to the signal (page 4, line 4 - line 5 analog beamforming is used for eNB-1 and eNB-1 uses a highly directional antenna pattern for DL burst transmission & CCA).

Claim 16. MediaTek in view of Mazzarese teaches the first node according to claim 12, 
MediaTek does not explicitly teach: a receiver that receives capability information that indicates whether the second node is able to use spatial filtering.
As seen above, MediaTek teaches (page 1, line 25 - line 27 a precoded CSI-RS that allows for highly directional beams; which implicitly discloses the feedback, necessarily, needed for precoding); therefore, a receiver that receives capability information that indicates the second node is able to use spatial filtering - is inherent.
	Regarding the feature of: a receiver that receives capability information that indicates that the second node is not able to use spatial filtering - this would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention; because if a precoded CSI-RS is not available, then the second node is not able to use spatial filtering. 
Examples of rationales that support a conclusion of obviousness include:
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 19. MediaTek in view of Mazzarese teaches the first node according to claim 12, and (In MediaTek) a receiver, wherein the transmitter transmits Channel State Information-Reference Signals CSI- RSs to the second node, wherein the receiver receives CSI feedback information including an estimated CSI from the second node in response to the CSI-RSs, and wherein the processor generates a precoded reference signal RS based on the estimated CSI (page 1, line 25 - line 27 a precoded CSI-RS that allows for highly directional beams; which implicitly discloses the feedback, necessarily, needed for precoding).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Mazzarese as applied to claims 10 and 19 above, and further in view of Merlin (US 20120243485 A1).

Claim 11. MediaTek in view of Mazzarese teaches the method according to claim 10, 
MediaTek does not explicitly teach: the generating generates the precoded RS of which duration is determined based on Physical Layer Convergence Protocol PLCP Protocol Data Unit PPDU length.
As seen above, MediaTek teaches the generating generates the precoded RS of which duration is determined (page 1, line 25 - line 27 a precoded CSI-RS that allows for highly directional beams);
The rest of the feature, would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention; because the prior art discloses:
Merlin discloses: 
[0080] The precoded 802.11ac VHT portion 504 may comprise a VHT Short Training Field (VHT-STF) 518, a VHT Long Training Field 1 (VHT-LTF1) 520, VHT Long Training Fields (VHT-LTFs) 522, a VHT Signal B (VHT-SIG-B) field 524, and a data portion 526. The VHT-SIG-B field 524 may comprise one OFDM symbol and may be transmitted precoded/beamformed.
[0082] In 802.11ac networks, the basic channel unit is about 20 MHz wide. Each PPDU (physical layer conversion protocol (PLCP) protocol data unit) can span 20, 40, 80, or 160 MHz (i.e., one, two, four, or eight 20 MHz channels). Each transmitting entity is assigned a primary channel from the plurality of channels used for transmitting data. The transmission procedure consists of performing real and virtual carrier sensing on the primary channel and real carrier sensing on the other channels to determine the plurality of channels that can be used.
As seen above, a basic channel unit is 20 MHz wide. Each PPDU physical layer conversion protocol PLCP protocol data unit can span 20, 40, 80, or 160 MHz, i.e., one, two, four, or eight 20 MHz channels. Each transmitting entity is assigned a primary channel from the plurality of channels used for transmitting data.
Therefore, depending on whether the PPDU physical layer conversion protocol PLCP protocol data unit spans 20, 40, 80, or 160 MHz (length); the generated precoded RS duration would obviously be determined based on what the PPDU physical layer conversion protocol PLCP protocol data unit spans. 
Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 	

Claim 20. MediaTek in view of Mazzarese teaches the first node according to claim 19, 
MediaTek does not explicitly teach: the processor generates the precoded RS of which duration is determined based on Physical Layer Convergence Protocol PLCP Protocol Data Unit PPDU length.
As seen above, MediaTek teaches the processor generates the precoded RS of which duration is determined (page 1, line 25 - line 27 a precoded CSI-RS that allows for highly directional beams);
The rest of the feature, would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention; because the prior art discloses:
Merlin discloses: 
[0080] The precoded 802.11ac VHT portion 504 may comprise a VHT Short Training Field (VHT-STF) 518, a VHT Long Training Field 1 (VHT-LTF1) 520, VHT Long Training Fields (VHT-LTFs) 522, a VHT Signal B (VHT-SIG-B) field 524, and a data portion 526. The VHT-SIG-B field 524 may comprise one OFDM symbol and may be transmitted precoded/beamformed.
[0082] In 802.11ac networks, the basic channel unit is about 20 MHz wide. Each PPDU (physical layer conversion protocol (PLCP) protocol data unit) can span 20, 40, 80, or 160 MHz (i.e., one, two, four, or eight 20 MHz channels). Each transmitting entity is assigned a primary channel from the plurality of channels used for transmitting data. The transmission procedure consists of performing real and virtual carrier sensing on the primary channel and real carrier sensing on the other channels to determine the plurality of channels that can be used.
As seen above, a basic channel unit is 20 MHz wide. Each PPDU physical layer conversion protocol PLCP protocol data unit can span 20, 40, 80, or 160 MHz, i.e., one, two, four, or eight 20 MHz channels. Each transmitting entity is assigned a primary channel from the plurality of channels used for transmitting data.
Therefore, depending on whether the PPDU physical layer conversion protocol PLCP protocol data unit spans 20, 40, 80, or 160 MHz (length); the generated precoded RS duration would obviously be determined based on what the PPDU physical layer conversion protocol PLCP protocol data unit spans. 
Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claims 4-6 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Mazzarese as applied to claims 2 and 12 above, and further in view of 3GPP TSG-RAN WG1 Meeting 80bis; R1-151676; Impact of LAA Beamforming on LBT Behaviour, Panasonic; April 20-24, 2015; hereinafter Panasonic.

Claim 4. MediaTek in view of Mazzarese teaches the method according to claim 2, 
MediaTek in view of Mazzarese does not explicitly teach: measuring, with the first node, an interference power value in the unlicensed band in the directional CCA, wherein the transmitting transmits the signal when the measured interference power value is lower than a threshold power value;
Disclosed by Panasonic (page 4, first paragraph, CCA threshold used for determining whether the channel is seen as free or occupied can have significant impact on the overall system performance in terms of throughput and fairness between coexisting equipment. It has to be distinguished between the absolute transmit power level and the equivalent isotropically radiated power EIRP level).
Prior to the effective filing date, of the invention; it would have been obvious, to a person having ordinary skill in the art, to combine Panasonic with MediaTek in view of Mazzarese; the motivation is to: e.g., see page 4, of Panasonic, under the Conclusion section, Proposal 1 and Proposal 3:
Proposal 1: RAN1 should take into account the impact of alternating transmit power emission directivity within LAA subframes when designing CSI and RRM measurement procedures for unlicensed band operation.
Proposal 3: RAN1 should take into account the relation between maximum transmit EIRP level and CCA threshold when evaluating the impact of CCA thresholds on the system level performance.

Claim 5. MediaTek in view of Mazzarese and Panasonic teaches the method according to claim 4, and determining, with the first node, the threshold power value based on transmission power of the first node used in the transmitting (page 4, line 5 - line 6, second paragraph: CCA threshold level TL has to be equal or lower than TL = -73 dBm/MHz + 23 - PM, where PM, is the maximum transmit power level given in dBm EIRP. In Panasonic).
	Compact notation has been utilized, wherein, when the teaching of a feature, is attributed to a reference, other than the base reference; the base reference does not explicitly disclose the feature.
	The motivation to combine references, is the same as the parent claim. 

Claim 6. MediaTek in view of Mazzarese and Panasonic teaches the method according to claim 5, and the determining determines the threshold power value using an offset value of the transmission power (page 4, line 5 - line 6, second paragraph: CCA threshold level TL has to be equal or lower than TL = -73 dBm/MHz + 23 - PM, where PM, is the maximum transmit power level given in dBm EIRP. In Panasonic) (Examiner note: The offset is the value 23).
	Compact notation has been utilized, wherein, when the teaching of a feature, is attributed to a reference, other than the base reference; the base reference does not explicitly disclose the feature.
	The motivation to combine references, is the same as the parent claim. 

Claim 14. MediaTek in view of Mazzarese teaches the first node according to claim 12, 
MediaTek in view of Mazzarese does not explicitly teach: the processor measures an interference power value in the unlicensed band in the directional CCA, and wherein the transmitter transmits the signal when the measured interference power value is lower than a threshold power value;
Disclosed by Panasonic (page 4, first paragraph, CCA threshold used for determining whether the channel is seen as free or occupied can have significant impact on the overall system performance in terms of throughput and fairness between coexisting equipment. It has to be distinguished between the absolute transmit power level and the equivalent isotropically radiated power EIRP level).
Prior to the effective filing date, of the invention; it would have been obvious, to a person having ordinary skill in the art, to combine Panasonic with MediaTek in view of Mazzarese; the motivation is to: e.g., see page 4, of Panasonic, under the Conclusion section, Proposal 1 and Proposal 3:
Proposal 1: RAN1 should take into account the impact of alternating transmit power emission directivity within LAA subframes when designing CSI and RRM measurement procedures for unlicensed band operation.
Proposal 3: RAN1 should take into account the relation between maximum transmit EIRP level and CCA threshold when evaluating the impact of CCA thresholds on the system level performance.

Claim 15. MediaTek in view of Mazzarese and Panasonic teaches the first node according to claim 14, further comprising: and the processor determines the threshold power value based on transmission power of the transmitter of the first node (page 4, line 5 - line 6, second paragraph: CCA threshold level TL has to be equal or lower than TL = -73 dBm/MHz + 23 - PM, where PM, is the maximum transmit power level given in dBm EIRP. In Panasonic).
	Compact notation has been utilized, wherein, when the teaching of a feature, is attributed to a reference, other than the base reference; the base reference does not explicitly disclose the feature.
	The motivation to combine references, is the same as the parent claim. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Mazzarese as applied to claims 1 and 12 above, and further in view of 3GPP TSG RAN WG1 Meeting #80; R1-150577; "Discussions on LAA frame structure design and LAA-WIFI coexistence;" MediaTek Inc.; February 9-13, 2015; hereinafter MediaTek’150577.

Claim 9. MediaTek in view of Mazzarese teaches the method according to claim 1, 
MediaTek in view of Mazzarese does not explicitly disclose: calculating, with the first node, the spatial filter based on a Wi-Fi Protocol Data Unit PPDU preamble.
Disclosed by MediaTek’150577 (page 2, line 14 - line 15 transmit a reference signal like WiFi preamble to inform UE some useful information).
Prior to the effective filing date, of the invention; it would have been obvious, to a person having ordinary skill in the art, to combine MediaTek’150577 with MediaTek in view of Mazzarese; the motivation is to: e.g., see page 2, of MediaTek’150577, under item 3: 
LAA-WiFi coexistence: In a deployment with both LAA and WiFi, the UE of LAA on the cell edge would be interfered by the WiFi AP of another operator if its serving eNBs cannot sense the existence of WiFi AP. When this happens, WiFi station would also be interfered by LAA eNB and the performance of WiFi would be degraded, as shown in Figure 3. Assume WiFi AP is a hidden node to LAA eNB1, collision happens if both UE and Station has data to be transmitted simultaneously. There are two possible solutions to solve this problem. 1) LAA UE reports its carrier sensing result to its serving eNB (eNB 1). 2) eNB 2 provide its carrier sensing results to eNB1. Since eNB 2 can sense the transmission of WiFi AP, it would be very helpful if eNB 2 can provide the CS result to eNB1.

Claim 18. MediaTek in view of Mazzarese teaches the first node according to claim 12, 
MediaTek in view of Mazzarese does not explicitly disclose: the processor calculates the spatial filter based on a Wi-Fi Physical Layer Convergence Protocol PLCP Protocol Data Unit PPDU preamble.
Disclosed by MediaTek’150577 (page 2, line 14 - line 15 transmit a reference signal like WiFi preamble to inform UE some useful information).
Prior to the effective filing date, of the invention; it would have been obvious, to a person having ordinary skill in the art, to combine MediaTek’150577 with MediaTek in view of Mazzarese; the motivation is to: e.g., see page 2, of MediaTek’150577, under item 3: 
LAA-WiFi coexistence: In a deployment with both LAA and WiFi, the UE of LAA on the cell edge would be interfered by the WiFi AP of another operator if its serving eNBs cannot sense the existence of WiFi AP. When this happens, WiFi station would also be interfered by LAA eNB and the performance of WiFi would be degraded, as shown in Figure 3. Assume WiFi AP is a hidden node to LAA eNB1, collision happens if both UE and Station has data to be transmitted simultaneously. There are two possible solutions to solve this problem. 1) LAA UE reports its carrier sensing result to its serving eNB (eNB 1). 2) eNB 2 provide its carrier sensing results to eNB1. Since eNB 2 can sense the transmission of WiFi AP, it would be very helpful if eNB 2 can provide the CS result to eNB1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yen (US 20170048037 A1)
[0003] As the 3GPP LTE-advanced (LTE-A) communication architecture has advanced, technologies related to Elevation beamforming and Full-dimension MIMO has been discussed. In a legacy communication system, the number of antenna port could only be 8. For beamformed channel state information reference signal (CSI-RS), the number of antenna ports may remain at 8. However, for non-precoded CSI-RS, the number of antenna ports could be more than or equal to 8. As the number of antenna ports has increased, the mechanism of beamforming has been adjusted accordingly.
[0010] Also for the case of nonprecoded CSI-RS, the increased of CSI-RS could be problematic for mapping between resource elements and a large quantity of CSI-RS ports. The mapping difficulties between an increased number of CSI-RS ports and resource elements is shown in FIG. 1G. For the case of non-precoded CSI-RS, the number of antenna ports could be larger than 8 and thus the CSI-RS configurations in the current LTE-A communication system may need to be enhanced to cope with cases with a larger number of antenna ports. However, it is currently unclear how the CSI-RS ports pattern could be modified to map to a number of antenna ports that is greater than 8.

Cariou (US 20170118774 A1)
[0024] In one embodiment, when performing directional CCA (e.g., directional CCA on angular range 220 with STA A 210), the source device 205 may need to ensure that the directional CCA covers at least the area and/or angle on which the subsequent data transmission will transmit and/or receive energy above a pre-determined threshold.
[0033] Any of the user devices 420 (e.g., user devices 424, 426, 428), and AP 402 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the user device(s) 420 and AP 402 to communicate with each other. The radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols. The radio components may further have hardware and/or software instructions to communicate via one or more Wi-Fi and/or Wi-Fi direct protocols, as standardized by the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards. In certain example embodiments, the radio component, in cooperation with the communications antennas, may be configured to communicate via 2.4 GHz channels (e.g. 802.11b, 802.11g, 802.11n), 5 GHz channels (e.g. 802.11n, 802.11ac), or 60 GHZ channels (e.g. 802.11ad and 802.11ay). In some embodiments, non-Wi-Fi protocols may be used for communications between devices, such as Bluetooth, dedicated short-range communication (DSRC), Ultra-High Frequency (UHF) (e.g. IEEE 802.11af, IEEE 802.22), white band frequency (e.g., white spaces), or other packetized radio communications.
[0053] In one embodiment, a device is described, the device including: at least one memory that stores computer-executable instructions; and at least one processor of the one or more processors configured to access the at least one memory, wherein the at least one processor of the one or more processors can be configured to execute the computer-executable instructions to: determine one or more first spatial beams between the device and a second device and determine one or more second spatial beams between the device and a third device to associate with the second device and the third device in a neighborhood of the device, determine a direction and aperture angle for transmission to the second device and a direction and aperture angle for reception from the second device; cause to send data to the second device; perform a directional clear channel assessment (CCA) with the second device and a quasi-omnidirectional CCA with the third device to determine a status associated with the second device and a status associated with the third device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465